Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive. 

Applicant has attempted to overcome Atwater via a statement of common ownership. Examiner concedes the instant application and Atwater are both owned by California Institute of Technology and in fact share common inventors. However, common ownership can only be used to overcome a prior art reference available under 35 U.S.C. 102(a)(2). Atwater is available prior art under 35 U.S.C. 102(a)(1) as it was published prior to the effective filing date and not simply filed before the effective filing date. Atwater being published November 3, 2016 is more than a year before the effective filing date of the instant application, and as such, there are no relevant exceptions regarding 102(a)(1) which would apply in the instant case. An allegation of common ownership cannot be used to disqualify Atwater. The relevant portions of the statute are included for Applicant’s review (emphasis added).  

35  U.S.C. 102  Conditions for patentability; novelty.
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(b) EXCEPTIONS.—
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

	As Applicant’s arguments regarding Atwater are not persuasive, the rejection is maintained without deficiency. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11, 12, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130210185 by Yoshimi (hereinafter Yoshimi) in view of US 20160322514 by Atwater et al (hereinafter Atwater). 

Regarding Claim 1, Yoshimi discloses a bifacial solar cell having an active material substrate and two opposing light incident surfaces (Fig. 1 teaching the claimed “a bifacial solar cell comprising a photoabsorbing material having first and second surfaces, wherein the first and second surfaces are configured to accepting incoming photons”). 

Yoshimi discloses electrode structures disposed on both surfaces of the solar cell (7, 9 Fig. 1). These electrodes would correspond to presently unclaimed metallic electrodes 201 of instant Fig. 2, for example. Yoshimi fails to disclose transparent three-dimensional electrodes disposed on the front surface of each of the electrode structures, i.e. the configuration presented in instant 202 Fig. 2. 

However, Atwater discloses transparent contacts disposed on top of metallic contacts for a solar cell (see Fig. 7 [0040] teaching the claimed “a plurality of transparent contacts disposed on the first and second surfaces such that a portion of said surfaces are covered thereby”). In combination, as Atwater discloses the use of transparent contacts disposed on the front surface of metallic contacts in a solar cell, a skilled artisan would appreciate those transparent contracts to be disposed on the front surface of the electrodes structures on either side of Yoshimi’s solar cell, thereby teaching the claimed “wherein at least one first busbar is interposed between the plurality of transparent contacts and the first surface, and at least one second busbar is interposed between the plurality of transparent contacts and the second surface”. 

These transparent contacts used in conjunction with metallic electrodes redirects incident radiation to the photoabsorber which may otherwise be lost due to shading ([0042]). 

Therefore, a skilled artisan would be motivated to add the transparent contacts disclosed by Atwater over all the metallic contacts in Yoshimi’s solar cell, in order to reduce shading losses. 

The transparent electrodes are three-dimensional triangles which explicitly redirect light towards the active material (Atwater Fig. 7, [0042] teaching the claimed “the plurality of transparent contacts comprises three-dimensional structures, each three-dimensional structure having at least one surface configured to redirect incident photons towards the photoabsorbing material thus making the contacts effectively transparent”).

Modified Yoshimi clearly shows the metallic electrodes, and therefore transparent triangular contacts disposed directly thereon, cover less than 50% of the surface of the cell on both sides (Yoshimi Fig. 1 rendering obvious the claimed “wherein the portion of the first and second surfaces covered by the plurality of transparent contacts is no more than 50% of each”). Additionally, the surface area coverage of a metallic electrode grid in a solar cell is a known result effective variable in the art. Increased surface area coverage would increase conductivity and carrier extraction, however, also contributes to shading as more incident light surface area is reduced. As a result, a skilled artisan would readily appreciate the coverage of electrode structures on the surfaces of modified Yoshimi’s solar cell should be optimized for desired conductivity and shading, requiring no more than routine experimentation to arrive at the claimed ranged. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Modified Yoshimi discloses the aspect ratio may be such that the width is less than the height (Atwater [0039]). The aspect ratio of the triangular transparent contacts in the preferred embodiment is 2.8 (Atwater [0012]). Although the claim requires 3:1 or more, the value of 2.8 is so close to 3, it is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art values do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Should applicant argue criticality of greater than 3:1, evidence would be required to support such a position. Therefore, absent a showing to the contrary, modified Yoshimi renders obvious the claimed “wherein the plurality of transparent contacts each comprise a triangular contact having aspect ratios of higher than 3:1”. 

Additionally, as the transparent contacts are disposed on the front surface electrodes and back surface electrodes, the width of each transparent contact would be commensurate with the width of the electrodes upon which they are disposed (see Atwater Fig. 7). The width of electrodes is a result effective variable in the art such that increased width (resulting in a decreased aspect ratio) would result in increased conductivity but also increase cost, weight, and shading on the surface of the cell whereas decreased width (resulting in an increased aspect ratio) would result in decreased conductivity but also decreased cost, weight, and shading. Therefore, a skilled artisan would appreciate the optimization of teach electrode width to be no more than routine and conventional in the art such that the resulting aspect ratio of the transparent contacts having a 7-micron height would also be altered in view of the optimized electrode width. No more than routine experimentation would be required then to arrive at the claimed “more than 3:1” aspect ratio. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
 
Regarding Claim 2, modified Yoshimi discloses the active material is silicon (Yoshimi [0022] teaching the claimed “wherein the photoabsorbing material comprises a material selected from the group consisting of silicon”). 

Regarding Claim 3, modified Yoshimi discloses the metallic contacts (Yoshimi 7, 9 Fig. 1 teaching the claimed “further comprising a plurality of metallic contacts on the first surface). The transparent electrodes cover the metallic contacts (Atwater Fig. 7 teaching the claimed “wherein at least a portion of the plurality of transparent contacts are disposed on top of the metallic contacts”). 

Regarding Claims 4-8, modified Yoshimi renders obvious the optimization of the surface area coverage of the electrode structures on both sides of the solar cell (see Claim 1 rejection above) thereby rendering obvious the claimed “wherein the plurality of transparent contacts covers at least 10% of the first surface” of Claim 4, the claimed “wherein the plurality of transparent contacts covers about 20% of the first surface and less than 50% of the second surface” of Claim 5, the claimed “wherein the plurality of transparent contacts covers between 5-50% of the first photoabsorbing surface and between 5-50% of the second photoabsorbing surface” of Claim 6, the claimed “wherein the plurality of transparent contacts covers the same percentage of the first surface and the second surface” of Claim 7 and the claimed “wherein the plurality of transparent contacts covers more of the first surface than the second surface” of Claim 8. The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).

Regarding Claim 9, modified Yoshimi discloses the first and second surfaces include, among others, one bus bar (Yoshimi 9 Fig. 1 teaching the claimed “wherein the first photoabsorbing surface contains one bus bar”). 

Regarding Claim 11, modified Yoshimi discloses the width of the transparent contacts is the same as the width of the metallic contacts they are disposed thereon (see Atwater [0012] and [0057]) therefore, as it would be obvious to optimize the width of the metallic contact for shading/material cost/resistance, it would require no more than routine experimentation to arrive at the claimed width, rendering obvious the claimed “wherein the triangular contacts are each approximately 10 microns wide”). The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II). 

Modified Yoshimi discloses the height of the triangular contacts is approximately 3 times the width (see Atwater [0012]) therefore in optimizing the width to result in approximately 10 microns, the height of each triangular contact would be approximately 30 microns, rendering obvious the claimed “and approximately 30 micrometer high”. 

Regarding Claim 12, modified Yoshimi discloses the transparent contacts are more than 99% transparent (Atwater [0014] teaching the claimed “wherein the plurality of transparent contacts is configured to have an effective transparency of greater than 99%”). 

Regarding Claims 16 and 17, modified Yoshimi discloses a TCO layer (Yoshimi 6, 8 Fig. 1 teaching the claimed “further comprising a transparent conductive oxide in contact with the photoabsorbing layer”) which is between 10-140 nm thick (Yoshimi [0044] teaching the claimed “having a thickness of less than 200 nm” of Claim 16 and the claimed “wherein the transparent conductive oxide layer has a thickness of less than 100 nm” of Claim 17). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 18, modified Yoshimi discloses the TCO may be ITO (Yoshimi [0044] teaching the claimed “wherein the transparent conductive oxide comprises a material selected from the group consisting of indium tin oxide”). 

Regarding Claim 20, modified Yoshimi discloses the transparent contacts may include triangular structures having to reflective surfaces (Atwater Fig. 7 teaching the claimed “wherein at least one of the effectively transparent contacts comprises a triangular core in contact with at least two reflective surfaces”). 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimi in view of Atwater as applied to claim 1 above, and further in view of US 20150311370 by Chou et al (hereinafter Chou).

Regarding Claim 13, modified Yoshimi discloses the limitations of Claim 1 but fails to disclose a polymer. 

However, Chou discloses it is known and conventional in the art to use encapsulants formed of EVA in bifacial solar cell modules ([0166] teaching the claimed “further comprising a polymer layer wherein the polymer layer embeds the plurality of transparent contacts”). Encapsulants are known to surround the cells and protect them from the environment. 

Therefore, in order to protect Yoshimi or modified Yoshimi’s solar cell, a skilled artisan would be motivated to employ the use of known encapsulants such an EVA. 

Regarding Claim 14, modified Yoshimi discloses the use of an EVA encapsulant (Chou [0166] teaching the claimed “wherein the polymer layer comprises a material selected from the group consisting of ethylene vinyl acetate”). 

Regarding Claim 15, modified Yoshimi discloses an EVA encapsulant 0.015 inches thick (Chou [0166] teaching the claimed “wherein the polymer layer has a thickness of less than 500 microns”).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimi in view of Atwater as applied to claim 1 above, and further in view of US 20160302305 by Chang et al (hereinafter Chang). 

Regarding Claim 19, modified Yoshimi discloses the transparent contacts may be formed of conductive ink but fails to disclose silver nanoparticles comprising the conductive ink. 

However, Chang discloses silver nanoparticle ink suspensions are used to form transparent conductive electrodes ([0003] teaching the claimed “wherein at least one of the transparent contacts comprises silver nanoparticle ink”). 

As Chang discloses silver nanoparticle ink for transparent electrode contacts, it would have been obvious to a skilled artisan to use such a material in forming modified Yoshimi’s contacts, as the selection of a known material based on its suitability for its intended use, in the instant case a transparent conductive ink for transparent electrodes, supports a prima facie obviousness determination (see MPEP 2144.07). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721